Exhibit 10.20 UNITED WESTERN BANCORP, INC. AMENDED 2 Section 1.Purpose of the Plan; Definitions.The purpose of the United Western Bancorp, Inc. 2007 Equity Incentive Plan (the “Plan”) is to further the growth in earnings and market appreciation of United Western Bancorp, Inc. (the “Company”) by providing long-term incentives to those officers, employees and other natural persons providing services to the Company and its Affiliates (as hereinafter defined) who make substantial contributions to the Company, and to members of the Board of Directors of the Company who are not also employees of the Company (the “Non-Employee Directors”).The Company intends that the long-term incentives provided by the Plan will facilitate securing, retaining and motivating officers, employees, consultants and Non-Employee Directors of the Company. For purposes of the Plan, the following terms shall be defined as set forth below: (a) “Act” means the Securities Exchange Act of 1934, as amended. (b) “Affiliate” means (i)the Company’s wholly and majority owned subsidiaries, including but not limited to United Western Bank, (ii) any entity that, directly or indirectly through one or more intermediaries, is controlled by the Company and (iii)any entity in which the Company has a significant equity interest, as determined by the Committee. (c) “Award” means any Stock Option, Stock Appreciation Right, Restricted Stock, Performance Unit, supplemental cash payment or other award granted under the Plan. (d) “Award Agreement” means any written agreement, contract or other instrument or document evidencing any Award granted under the Plan. (e) “Board” means the Board of Directors of the Company. (f) “Cause” means, unless otherwise determined by the Committee and reflected in the applicable Award Agreement, the Committee’s determination that any one or more of the following has occurred: (i)the willful and continued failure by a Participant to substantially perform his or her duties (other than any such failure resulting from the Participant’s Disability, death or Retirement), after a written demand for substantial performance is delivered by the Committee to the Participant that specifically identifies the manner in which the Committee believes that the Participant has not substantially performed his or her duties, and the Participant has failed to remedy the situation within thirty (30) calendar days of receiving such notice or (ii)a Participant’s conviction for committing an act of fraud, embezzlement, theft or another act constituting a felony or a crime involving moral turpitude or (iii)substantial dependence or addiction to any drug illegally taken or to alcohol that is in either event materially and demonstrably injurious to the Company or (iv)the engaging by a Participant in gross misconduct materially and demonstrably injurious to the Company.No act or failure to act on a Participant’s part shall be considered “willful” unless done, or omitted to be done, by the Participant not in good faith and without reasonable belief that his action or omission was in the best interest of the Company.Cause shall be determined by the Committee in its sole discretion pursuant to the exercise of good faith and reasonable judgment. (g) “Code” means the Internal Revenue Code of 1986, as amended, or any successor statute thereto. (h) “Commission” means the Securities and Exchange
